DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 7/28/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see remarks, filed 4/5/2021, with respect to the rejection(s) of claim(s) 1-8, 10-18 and 20 under 35 U.S.C. § 103 as allegedly being unpatentable over Anastasakos et al. (Anastasakos, US 2015/0286747) in view of Shah et al. (US 2012/0096033), and Gallé et al. (Gallé, US 2013/0311467) have been fully considered and are in part persuasive.  Therefore, the rejection has been withdrawn.  
The Examiner notes the remaining arguments with respect to the dependent claims are based on the above arguments and are thus deemed non-persuasive as well. 
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Anastasakos et al. (Anastasakos, US 2015/0286747) in view of Shah et al. (US 2012/0096033), and Gallé et al. (Gallé, US 2013/0311467), Pattabhiraman et al. (Pattabhiramann, US 2016/0012111) and Faruquie et al. (Faruquie, US 2007/0010989).  
Anastasakos teaches in a general purpose computer, a method for providing unsupervised entity resolution to a natural language processing system, including surface to canonical form mapping, training and selection of disambiguated named entity.
Shah teaches identifying a first undisambiguated named entity corresponding to the named entity based on a search of a corpus. 
Gallé  teaches a plurality of classes classifier, wherein each of the disambiguated named entities corresponds to one of the classes, and the training of each of the classes. 
Pattabhiraman teaches embedding analytics, including no caching based on current data in a data retrieval process.

Regarding claim 1, “In a general purpose computer, a method for providing unsupervised entity resolution to a natural language processing system comprising: 
receiving a named entity from the natural language processing system; 
identifying a first undisambiguated named entity corresponding to the named entity based on a search of a corpus; 
identifying a plurality of disambiguated named entities corresponding to the first undisambiguated named entity; 
identifying a plurality of aliases for each of the disambiguated named entities; 
training a plurality of classes of a classifier, wherein each of the disambiguated named entities corresponds to one of the classes, and the training of each of the classes utilizes the aliases identified for respective ones of the disambiguated named entities using the corpus; and 
resolving the named entity using the classifier, wherein resolving the named entity comprises selecting one of the disambiguated named entities from among the disambiguated named entities and returning, automatically, the selected disambiguated named entity to the natural language processing system.”
claim 11 set forth similar limitations as independent claim 1, and is thus allowed based on similar reasons and rationale.
Dependent claims 2-10 and 12-20 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        

lms
9/16/2021